NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals  
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                   Submitted  December  16,  2015*  
                                     Decided  January  21,  2016  
  
  
                                                    Before  
  
                              WILLIAM  J.  BAUER,  Circuit  Judge  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                              ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  15-­‐‑1636                                                                Appeal  from  the  United  
                                                                               States  District  Court  for  
DANIEL  L.  MASARIK,  
                                                                               the  Eastern  District  of  
   Petitioner-­‐‑Appellant,  
                                                                               Wisconsin.  
           v.  
                                                                               No.  11-­‐‑C-­‐‑0048  
UNITED  STATES  OF  AMERICA,                                                   C.N.  Clevert,  Jr.,  Judge.  
   Respondent-­‐‑Appellee.  
  
  
                                                     Order  
  
     After  we  affirmed  his  conviction  on  direct  appeal,  see  United  States  v.  Bartlett,  
567  F.3d  901  (7th  Cir.  2009),  Daniel  Masarik  filed  a  motion  for  collateral  relief  
under  28  U.S.C.  §2255.  The  district  court  rejected  all  of  Masarik’s  arguments.  2015  
U.S.  Dist.  LEXIS  34350  (E.D.  Wis.  Mar.  19,  2015).  Masarik’s  appeal  presents  only  
two  of  the  contentions  raised  in  the  district  court.  


    This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  
*

After  examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  
See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  
No.  15-­‐‑1636                                                                               Page  2  

  
      He  first  maintains  that  newly  discovered  evidence,  in  the  form  of  statements  
that  his  co-­‐‑defendants  made  in  civil  suits  after  the  criminal  proceedings  ended,  
entitle  him  to  a  new  trial.  To  the  extent  this  argument  takes  the  form  of  a  request  
for  a  new  trial  under  Fed.  R.  Crim.  P.  33,  it  fails  because  of  the  three-­‐‑year  time  
limit  in  Rule  33(b)(1).  To  the  extent  this  argument  depends  on  §2255,  it  fails  
because  relief  under  that  statute  is  limited  to  violations  of  the  Constitution  or  
laws.  See  28  U.S.C.  §2255(a).  Evidence  given  in  other  proceedings  long  after  a  
criminal  trial  is  completed  does  not  show  that  the  conduct  of  the  trial  
transgressed  any  statute  or  constitutional  rule.  See  Herrera  v.  Collins,  506  U.S.  390  
(1993).  Newly  discovered  evidence  may  relieve  a  prisoner  from  a  procedural  
default,  and  thus  permit  litigation  on  genuine  constitutional  or  statutory  claims,  
but  new  evidence  is  not  itself  a  basis  for  collateral  relief.  (Masarik  does  not  
contend,  and  could  not  plausibly  contend,  that  his  co-­‐‑defendants’  civil  testimony  
establishes  actual  innocence  in  the  sense  that  no  reasonable  factfinder  could  have  
convicted  him.  See  28  U.S.C.  §2255(h)(1).  As  our  original  opinion  recounts,  the  
evidence  against  Masarik  is  quite  strong.)  
  
      Masarik’s  second  argument  is  that  the  prosecutor  failed  to  reveal  Brady  
information—and  he  seeks  to  excuse  a  procedural  default  on  that  score  by  
contending  that  his  appellate  lawyer  was  ineffective  for  failing  to  raise  the  
argument.  The  district  court’s  opinion  concludes  that  this  argument  fails  for  
several  reasons,  only  one  of  which  we  need  mention:  the  information  in  question  
was  known  to  the  defense.  Co-­‐‑defendant  Bartlett  made  a  statement  to  the  FBI,  
and  the  prosecutor  did  not  give  Masarik’s  lawyer  a  copy.  Yet  Bartlett  testified  to  
the  same  effect  in  the  state  trial  that  preceded  the  federal  prosecution.  Masarik  
and  his  lawyers  knew  what  position  Bartlett  had  staked  out  in  that  trial,  at  which  
Bartlett  testified  that  officers  Packard  and  Schabel,  but  no  one  else,  had  attacked  
Jude,  the  victim.  The  statement  to  the  FBI  repeated  Bartlett’s  position  that  
Masarik  was  not  among  Jude’s  assailants.  Brady  does  not  require  a  prosecutor  to  
reveal  information  already  possessed  or  readily  accessible  by  the  defense.  
See  United  States  v.  Agurs,  427  U.S.  97,  103  (1976);  United  States  v.  Morris,  80  F.3d  
1151,  1170  (7th  Cir.  1996).  That  Bartlett  made  similar  statements  to  an  FBI  agent  
and  a  state  jury  does  not  change  the  nature  of  the  information.  Masarik  contends  
that  the  information  in  the  statement  to  the  FBI,  though  inadmissible  (it  would  
have  been  hearsay  if  offered  in  the  federal  trial),  could  have  led  to  the  discovery  
of  admissible  information.  That  is  equally  true  about  Bartlett’s  testimony,  so  
there  was  no  constitutional  problem  under  the  Brady  doctrine.  
  
                                                                                              AFFIRMED